DISMISS; and Opinion Filed April 24, 2014.




                                         S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01638-CV

       WILLOW BEND COMMERCIAL PROPERTIES, LTD., ET AL., Appellants
                               V.
          PARAGON GENERAL CONTRACTORS, INC., ET AL., Appellees

                         On Appeal from the 162nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-06-12931

                               MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Bridges and Lang-Miers
                                 Opinion by Justice Lang-Miers
       The clerk’s record in this case is overdue. By order dated January 15, 2014, we granted

appellants’ motion to extend time to file the clerk’s record and ordered the record filed by

February 14, 2014. By letter dated February 18, 2014, we informed appellants that we had been

notified by the Dallas County District Clerk that the clerk’s record in this case had been prepared

but had not been filed because appellants had not paid for or made arrangements to pay for the

clerk’s record. We directed appellants to provide the Court with written verification that they

had paid for or made arrangements to pay for the clerk’s record within ten days. We cautioned

appellants that if we did not receive the required verification, we might dismiss the appeal

without further notice. To date, the clerk’s record has not been filed, and appellants have not

provided the required verification or otherwise corresponded with the Court regarding the status

of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

131638F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WILLOW BEND COMMERCIAL                                 On Appeal from the 162nd Judicial District
PROPERTIES, LTD., ET AL., Appellants                   Court, Dallas County, Texas
                                                       Trial Court Cause No. DC-06-12931.
No. 05-13-01638-CV         V.                          Opinion delivered by Justice Lang-Miers.
                                                       Chief Justice Wright and Justice Bridges
PARAGON GENERAL CONTRACTORS,                           participating.
INC., ET AL., Appellees

         In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
         It is ORDERED that appellees PARAGON GENERAL CONTRACTORS, INC.,
JONES & BOYD, INC., AND GARY MORGAN WILLIAMS/ARCHITECT recover their costs
of this appeal from appellants WILLOW BEND COMMERCIAL PROPERTIES, LTD.,
WILLOW BEND COMMERCIAL MANAGEMENT, LLC, AND R.D.BEOUGHTER, DDS,
PA, D/B/A/ WILLOW BEND DENTAL.


Judgment entered this 24th day of April, 2014.




                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE




                                                 –3–